*335SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Petitioner-appellant James Pettus appeals from a judgment entered on September 15, 2004, in the United States District Court for the Northern District of New York (Frederick J. Scullin, Jr., Chief Judge) dismissing his 42 U.S.C. § 1983 amended complaint. Familiarity with the facts and procedural history is assumed.
On appeal, Pettus seeks injunctive and monetary relief for injuries he allegedly suffered as a result of violent prison conditions. However, these claims were not raised in either his original or amended complaint, and, therefore, this court may not consider them. See Amalgamated Clothing & Textile Workers Union v. WalMart Stores, Inc., 54 F.3d 69, 73 (2d Cir. 1995) (“Generally, a federal appellate court does not consider an issue not passed upon below.” (internal quotation marks omitted)). In his amended complaint, which the district court dismissed, Pettus complained about an appeal from prison disciplinary proceedings that resulted in time in the Special Housing Unit, loss of three months of good-time credits, and loss of packages, commissary, and phone privileges. Because plaintiff does not raise any arguments related to the district court’s dismissal, he has abandoned any challenges to that dismissal. See Fed. R.App. P. 28(a)(9)(A); LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995).
We have carefully considered Pettus’s other arguments and find them to be without merit.
Accordingly, and for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.